Case: 14-11421      Date Filed: 05/17/2018    Page: 1 of 2


                                                                            [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 14-11421
                            ________________________

MAXI DINGA SOPO,

                                                              Petitioner-Appellant,

                                                versus

U.S. ATTORNEY GENERAL,
SECRETARY, U.S. DEPARTMENT OF HOMELAND SECURITY,
ICE FIELD OFFICE DIRECTOR, ATLANTA REGION,
STEWART DC WARDEN,

                                                              Respondents-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                    (May 17, 2018)

Before: JILL PRYOR and HULL, Circuit Judges, and CONWAY, * District Judge.

BY THE COURT:

      On June 15, 2016, this Court published a decision vacating the district

court’s March 4, 2014, order dismissing Appellant’s 28 U.S.C. § 2241 petition for

      *
         Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 14-11421        Date Filed: 05/17/2018   Page: 2 of 2


habeas corpus and remanded. Sopo v. U.S. Att’y Gen., 825 F.3d 1199 (11th Cir.

2016). On August 8, 2016, Appellees’ filed a petition for panel rehearing, which

we stayed pending the Supreme Court’s decision in Jennings v. Rodriguez, 138
S. Ct. 830 (2018), which issued on February 27, 2018. Following the issuance of

Rodriguez, we directed the parties to file supplemental briefing addressing that

decision’s impact on this case. Those briefs have not been filed yet.

      Instead, the Appellees’ filed a motion to dismiss this appeal as moot and

vacate this Court’s above June 15, 2016 published decision. Appellees assert that

Sopo was removed from the United States on January 24, 2018 and is no longer

detained in immigration custody. As such, Appellees assert that Sopo’s challenge

to his immigration detention is now moot and request that we dismiss this appeal

as moot and vacate our June 15, 2016 decision.

      In a response to the Appellees’ motion, Appellant notes that he received a

bond hearing shortly after our June 15, 2016 published decision and confirms that

he was removed from the United States in January 2018. Appellant further “agrees

that his appeal in this case has become moot,” and states that he “does not oppose

vacatur of the panel’s decision.”

      Appellees’ motion to dismiss this appeal as moot is GRANTED. Our June

15, 2016, published decision is hereby VACATED, and the appeal is DISMISSED

AS MOOT.


                                            2